Per Guriam.

This is a general appeal by the two defendants. The exceptions on which the appellants rely were taken by both appellants and not separately. As to one of the appellants the rulings were right. It has frequently been held that a general exception by two defendants to a ruling which was not erroneous as to one of them, is not available on behalf of the other. Bosley v. National Machine Co., 123 N. Y. 551; Markham v. Washburn, 45 N. Y. St. Repr. 683, and cases there cited. It was also held by the Court of Appeals in Schoonmaker v. Bonnie, 119 N. Y. 566, that a judgment will not be reversed as to one of several parties appellant, although erroneous in law as to him, upon a general exception by him, in the absence of a sufficient exception pointing out the particular error.
Judgment and order affirmed, with costs.
Present: Truax, P. J.; Scott and Dugro, JJ.
Judgment and order affirmed, with costs.